
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 828
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2012
			Mr. Kucinich (for
			 himself, Mr. Carson of Indiana,
			 Mr. Conyers,
			 Mr. Michaud, and
			 Mr. Moran) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for the unconditional release of
		  Nasrin Sotoudeh and all prisoners of conscience in Iran, and the utilization by
		  the United States of direct multilateral and bilateral diplomacy with Iran to
		  address Iran’s human rights situation.
	
	
		Whereas Nasrin Sotoudeh is an Iranian human rights lawyer
			 who has worked on behalf of journalists and human rights defenders, including
			 2003 Nobel Peace Prize laureate Shirin Ebadi;
		Whereas on September 4, 2010, Sotoudeh was arrested on
			 allegations of acting against national security and the spread of propaganda
			 and eventually sentenced to 6 years in prison and banned from practicing law
			 for 10 years;
		Whereas on October 17, 2012, Sotoudeh began a 49-day
			 hunger strike in response to a travel ban imposed on her 12-year-old daughter
			 and other restrictions on her family;
		Whereas on December 4, 2012, Sotoudeh ended her hunger
			 strike after Iranian authorities lifted the travel ban against her
			 daughter;
		Whereas international human rights nongovernmental
			 organizations have repeatedly condemned the imprisonment of Sotoudeh as a
			 violation of human rights and called for the release of Sotoudeh and all other
			 prisoners of conscience in Iran;
		Whereas in addition to lawyers like Nasrin Sotoudeh, Iran
			 continues to imprison prisoners of conscience in influential fields including
			 artists like Jafar Panahi, students like Majid Tavakoli, women’s rights
			 activists like Bahareh Hedayat, journalists like Ahmad Zeidabadi, and former
			 officials like Mostafa Tajzadeh;
		Whereas on October 28, 2012, Iranian blogger Sattar
			 Beheshti was detained at Evin prison by Iran’s cyber police due to writings
			 critical of the Government of Iran and was later found beaten to death;
		Whereas the Government of Iran is signatory to 4 major
			 United Nations human rights treaties, including the Convention on the Rights of
			 the Child, the International Convention on the Elimination of All Forms of
			 Racial Discrimination, the International Covenant on Civil and Political
			 Rights, and the International Covenant on Economic, Social and Cultural
			 Rights;
		Whereas the United States has held no formal multilateral
			 or bilateral negotiations with Iran that have included the issue of human
			 rights; and
		Whereas Iranian democracy human rights defenders including
			 Mir Hossein Mousavi, Mehdi Karroubi, Shirin Ebadi, and Akbar Ganji have warned
			 that threats of war and increasing sanctions have undermined the human rights
			 situation, set back Iran’s pro-democracy movement, and empowered hardliners
			 inside Iran: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)calls upon the Government of Iran to
			 unconditionally release Nasrin Sotoudeh and all prisoners of conscience;
			(2)encourages the
			 President to utilize direct bilateral and multilateral diplomacy with Iran to
			 support human rights;
			(3)encourages the
			 President in coordination with the Secretary of State to support the
			 establishment of multilateral mechanisms to advance human rights issues in
			 Iran; and
			(4)commends the
			 people of Iran who have braved repression to peacefully exercise their
			 fundamental human rights, as enshrined in international human rights
			 law.
			
